Citation Nr: 1210529	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  11-07 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to ionizing radiation.

2.  Entitlement to service connection for bilateral cataracts, to include as due to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1945 to January 1947, from August 1950 to March 1951, and from July 1957 to July 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  [Due to the location of the Veteran's residence, jurisdiction of the appeal remains the RO in St. Paul, Minnesota.]

This case was remanded by the Board in September 2011 for additional evidentiary development, to include following the development procedures for radiogenic disease claims set forth in 38 C.F.R. § 3.311.  A review of the record reflects substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

A statement from the Veteran was received at the RO in August 2011 after the case was transferred to the Board; the last supplemental statement of the case (SSOC) issued by the RO in November 2011 does not indicate that the August 2011 letter was reviewed.  It is not clear whether the letter received at the RO in August 2011 had been associated with the claims folder at the time of the November 2011 SSOC.  [The statement from the Veteran reiterates his exposure to radiation from radar equipment.]  Although pertinent to the issue, it is merely cumulative or duplicative of information already in the claims file.  Consequently, another remand to accord the RO an opportunity to readjudicate the Veteran's appeal with consideration of this statement is not necessary.  See 38 C.F.R. § 19.37(b) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's in-service radiation exposure has been estimated to be 1.67 rem.  
2.  Prostate cancer was first diagnosed several years after the Veteran's active duty and is not causally or etiologically related to such service, including being due to any ionizing radiation exposure.

3.  Bilateral cataracts were first diagnosed several years after the Veteran's active duty and are not causally or etiologically related to such service, including being due to any ionizing radiation exposure.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred or aggravated in service, including as due to exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.311 (2011).

2.  Bilateral cataracts were not incurred or aggravated in service, including as due to exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, pre-decisional letters dated in July 2009 (prostate cancer) and August 2010 (cataracts) complied with VA's duty to notify the Veteran with regards to the issues on appeal.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  Additionally, the letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's personnel records and post-service medical records and also followed the development procedures set forth in 38 C.F.R. § 3.311 for radiogenic diseases in furtherance of his claims.  It appears that the service treatment records (STRs) are among those thought to have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  A March 2010 memorandum set forth the efforts to obtain the Veteran's service records and found that the records were unavailable; that all efforts had been exhausted; and that further attempts would be futile.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  

The Board acknowledges that the Veteran was not afforded a VA examination.  However, pursuant to 38 C.F.R. § 3.311, medical opinions from the Director of Environmental Agents Service, written for the Under Secretary for Health, and from the Director of Compensation and Pension Service were obtained in October 2011 and November 2011, respectively.  These opinions are sufficient as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated.  Therefore, the Board finds that the information and evidence of record contains sufficient competent evidence to decide the claims and that a VA examination is not necessary.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

The Veteran contends that he has prostate cancer and bilateral cataracts as a result of exposure to ionizing radiation in service.  He contends exposure during his last period of service when he repaired radar equipment.  See July 2009 statement.  He also contends exposure during his second period of service when he traveled by train through Japan and stopped in either Hiroshima or Nagasaki.  See March 2011 statement.  An amended DD 215 for his second period of service (August 1950-March 1951) indicates that he had one month and 20 days of foreign service, which is when he contends that he traveled through Japan.  Id.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed Veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must determine whether the disability is otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

If a claimant does not qualify as a "radiation-exposed Veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and includes tumors of the brain and central nervous system.  See 38 C.F.R. § 3.311(b)(2).  

Here, the Veteran does not qualify as a "radiation-exposed veteran" as defined in 38 C.F.R. § 3.309(d)(3).  Where, as here, the Veteran is not a "radiation-exposed veteran," as defined in 38 C.F.R. § 3.309(d)(3), 38 C.F.R. § 3.311 is for consideration.  

In particular, under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) .

	A.  Prostate Cancer

As noted above, the Veteran's STRs are not of record.  According to post-service medical records, the Veteran was first diagnosed with prostate cancer in January 2003.  An ionizing radiation examination in January 2008 shows that the Veteran reported his history of prostate cancer.  The examination did not include an opinion relating the Veteran's prostate cancer to his claimed radiation exposure.  Indeed, none of his treatment records contain any medical opinion regarding the etiology of his prostate cancer.  However, the Board observes that prostate cancer is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(2).  

With regards to the Veteran's contention that he was exposed to radiation in service, the RO completed the appropriate development to determine whether the Veteran was indeed so exposed.  A memorandum from the Department of the Air Force dated in January 2011 shows that no internal or external radiation exposure data was found for the Veteran.  Pursuant to the Board's September 2011 Remand, a radiation dose estimate from the Under Secretary of Health was obtained.  

An October 2011 letter from the Director of Environmental Agents Service, written for the Under Secretary for Health, reveals that, based on the available information regarding the Veteran's service and his contentions, a radiation dose of 1.67 rem, which was probably 100 times greater than what the Veteran was actually exposed to, was assigned to the Veteran.  Citing medical treatises, the director concluded that it was unlikely that the Veteran's prostate cancer could be attributed to radiation exposure while in military service.  An advisory opinion dated in November 2011 from the Director of Compensation and Pension Service reveals that, as a result of the opinion from the Under Secretary of Health and a review of the evidence of record, there was no reasonable possibility that the Veteran's prostate cancer could be attributed to exposure to ionizing radiation during service.

Based on a review of the evidence, the Board finds that service connection for prostate cancer is not warranted.  Although the Veteran has been diagnosed with prostate cancer post-service, the evidence does not show that it is related to his military service on any basis, including being due to radiation exposure.  In this case, the Veteran has not contended any in-service incurrence or aggravation of an injury or disease to his prostate other than exposure to radiation.  

In this case, the evidence does not show that the Veteran's prostate cancer is the result of any exposure to ionizing radiation in service.  Initially, it is questionable how much radiation, if any, that the Veteran was exposed to in service.  As discussed above, the Department of the Air Force was unable to find any internal or external radiation exposure data for the Veteran.  The Board is cognizant that, in cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo, 9 Vet.App. 46.  Therefore, in consideration of its heightened duty, development of the claim in accordance with 38 C.F.R. § 3.311 was done.

The development performed pursuant to the Board's September 2011 Remand shows that, if the Veteran was indeed exposed to radiation, his radiation dose was estimated to be 1.67 rem, which was probably 100 times greater than what he was actually exposed to.  The opinions from the Under Secretary of Health and the Director of Compensation and Pension Service obtained indicate that exposure to ionizing radiation did not cause the Veteran's prostate cancer.  Those opinions are uncontradicted.  No medical professional has provided any opinion that ionizing radiation caused the Veteran's prostate cancer.

In reaching the conclusion that the Veteran's prostate cancer is not related to his military service, the Board acknowledges the medical article submitted with his notice of disagreement in February 2011 showing that long-term radiation exposure might result in other forms of cancer and cataracts.  However, this article provides general information and is not specifically applicable to the facts in the Veteran's case.  The Board finds the negative opinions from the Under Secretary of Health and the Director of Compensation and Pension Service based on a dose estimate specific to the Veteran more probative.

Furthermore, the evidence does not show, nor does the Veteran contend, that his prostate cancer is otherwise related to his military service.  The onset of the Veteran's prostate cancer has not been shown to have been during service.  Although the Veteran's STRs are not of record, there is no post-service medical evidence showing prostate cancer until 2003, over four decades after the Veteran's last period of service.  No medical evidence has been presented to show that the Veteran's prostate cancer is directly related to his military service.  In sum, there is no medical evidence to indicate that the Veteran's prostate cancer is related to his military service, including being due to exposure to ionizing radiation.

The Board acknowledges the Veteran's belief that he has prostate cancer that is related to his military service, including being due to exposure to ionizing radiation.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1) (2011).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.

Without competent evidence of an onset of prostate cancer until four decades after service, a continuity of pertinent symptomatology after service, or an association between prostate cancer and the Veteran's active duty, to include as due to ionizing radiation, service connection for prostate cancer is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for prostate cancer, to include as due to ionizing radiation.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for prostate cancer, to include as due to ionizing radiation, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  

	B.  Bilateral Cataracts

As discussed above, the Veteran's STRs are not of record.  According to post-service medical records, the Veteran was first diagnosed with bilateral cataracts in November 2002.  He had surgery for his cataracts in September 2004 and April 2005.  He reported a history of bilateral cataracts at the January 2008 ionizing radiation examination; no opinion relating his cataracts to his radiation exposure was provided.  A letter from B.H., M.D. in June 2010 shows that the Veteran had visual disability from age-related macular degeneration and cataracts.  Dr. B.H. opined that, among the causes of cataracts, was radiation exposure and that it usually began a few years after the radiation.  

As discussed above, a memorandum from the Department of the Air Force dated in January 2011 shows that no internal or external radiation exposure data was found for the Veteran.  The October 2011 letter from the Director of Environmental Agents Service, written for the Under Secretary for Health, reveals that, based on the available information regarding the Veteran's service and his contentions, a radiation dose of 1.67 rem, which was probably 100 times greater than what the Veteran was actually exposed to, was assigned to the Veteran.  Citing medical treatises, the Director concluded that it was unlikely that the Veteran's bilateral cataracts could be attributed to radiation exposure while in military service.  An advisory opinion dated in November 2011 from the Director of Compensation and Pension Service reveals that, as a result of the opinion from the Under Secretary of Health and a review of the evidence of record, there was no reasonable possibility that the Veteran's cataracts could be attributed to exposure to ionizing radiation during service.

Based on a review of the evidence, the Board finds that service connection for bilateral cataracts is not warranted.  Although the Veteran has been diagnosed with a bilateral cataracts post-service, the evidence does not show that they are related to his military service on any basis, including being due to radiation exposure.  In this case, the Veteran has not contended any in-service incurrence or aggravation of an injury or disease to his eyes other than exposure to radiation.  

In this case, the evidence does not show that the Veteran's bilateral cataracts are the result of any exposure to ionizing radiation in service.  Initially, it is questionable how much radiation, if any, that the Veteran was exposed to in service.  As discussed above, the Department of the Air Force was unable to find any internal or external radiation exposure data for the Veteran.  The Board is cognizant that, in cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo, 9 Vet.App. 46.  Therefore, in consideration of its heightened duty, development of the claim in accordance with 38 C.F.R. § 3.311 was done.

The development performed pursuant to the Board's September 2011 Remand shows that, if the Veteran was indeed exposed to radiation, his radiation dose was 1.67 rem, which was probably 100 times greater than what he was actually exposed to.  The opinions from the Under Secretary of Health and the Director of Compensation and Pension Service obtained indicate that exposure to ionizing radiation did not cause the Veteran's bilateral cataracts.  

The Board acknowledges the June 2010 letter from Dr. B.H. indicating that radiation exposure is among the causes of cataracts.  However, the Board finds this opinion to lack probative value compared to the opinions from the Under Secretary of Health and the Director of Compensation and Pension Service.  In this case, the opinions of the Under Secretary of Health and the Director of Compensation and Pension Service were premised upon a dose estimate of how much radiation the Veteran was exposed to in service.  Dr. B.H.'s opinion is not specific to the Veteran in that he opines that radiation is among the causes of cataracts, but he does not specifically opine that the Veteran's cataracts were due to his particular exposure to radiation in service.  Also, the opinion does not indicate that the amount of radiation that the Veteran was possibly exposed to was taken into account.  Here, no medical professional has provided any positive nexus opinion premised upon the radiation dose estimate.  

In reaching the conclusion that the Veteran's bilateral cataracts are not related to his military service, the Board acknowledges the medical article submitted with his notice of disagreement in February 2011 showing that long-term radiation exposure might result in other forms of cancer and cataracts.  However, this article provides general information and is not specifically applicable to the facts in the Veteran's case.  The Board finds the negative opinions from the Under Secretary of Health and the Director of Compensation and Pension Service based on a dose estimate specific to the Veteran more probative.  

Furthermore, the evidence does not show, nor does the Veteran contend, that his bilateral cataracts are otherwise related to his military service.  The Veteran has only contended that his cataracts are related to ionizing radiation.  He has not contended incurring or aggravating any other injury or disease to his eyes in service.  Also, the onset of the Veteran's bilateral cataracts has not been shown to have been during service.  Although his STRs are not of record, there is no post-service medical evidence showing bilateral cataracts until 2002, over four decades after the Veteran's last period of service.  In sum, there is no medical evidence to indicate that the Veteran's bilateral cataracts are related to his military service, including being due to exposure to ionizing radiation.

The Board acknowledges the Veteran's belief that he has bilateral cataracts that are related to his military service, including being due to exposure to ionizing radiation.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1) (2011).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.

Without competent evidence of an onset of bilateral cataracts until four decades after service, a continuity of pertinent symptomatology after service, or an association between bilateral cataracts and the Veteran's active duty, to include as due to ionizing radiation, service connection for bilateral cataracts is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral cataracts, to include as due to ionizing radiation.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral cataracts, to include as due to ionizing radiation, is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for prostate cancer, to include as due to ionizing radiation, is denied.

Entitlement to service connection for bilateral cataracts, to include as due ionizing radiation, is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


